Citation Nr: 1022326	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-19 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  	

2.  Entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 2003 to March 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for bilateral hearing loss 
and denied entitlement to service connection for bronchial 
asthma.

The issue of entitlement to service connection for bronchial 
asthma is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

1.  The Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent. 

2.  The Veteran does not have disabling bilateral hearing 
loss for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Veteran contends that as a firefinder radar operator, he 
was exposed to acoustic trauma while in service.  
Specifically, he contends that while performing his duties, 
generator noise was extremely loud.  

Service treatment records reflect that on June 2002 
enlistment examination the Veteran's hearing levels were 
within normal range.

In the Veteran's pre-deployment self-health assessments, 
December 2004 and September 2005, the Veteran reported that 
he did not have any current concerns about his health and no 
referral was indicated.

In each of the Veteran's post-deployment self-health 
assessments, June 2004, and July 2005, and October 2006, he 
marked off that he experienced ringing of the ears during 
deployment, however no referral was indicated for audiology.  
The Veteran also marked off that he was often exposed to loud 
noises and excessive vibrations.
On February 2007 separation examination, the examiner found 
the Veteran's ears to be normal and audiometric testing was 
within normal range.  The Veteran's self-evaluation shows 
that he had not and currently did not have "ear, nose, and 
throat trouble" nor "a hearing loss or wear a hearing 
aid."

Although the Veteran reported noise exposure and associated 
symptoms while in service, his service records do not reflect 
any bilateral hearing loss that would meet the criteria for 
qualification as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  As the Veteran's hearing was found to be 
normal at the time of his separation from service, there is 
no evidence in the Veteran's service medical records 
demonstrating any worsening of his bilateral hearing during 
service.  The Veteran's occupational military specialty was 
as a firefinder radar operator; therefore his exposure to 
noise in service is consistent with his circumstances in 
service.  However, even if the Veteran was exposed to 
acoustic trauma in service, he must have a current disability 
and there must be a nexus between the current disability and 
the in-service exposure to acoustic trauma.
  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

On April 2007 VA audiological examination, the Veteran 
reported decreased hearing since service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
5
10
15
20
35

Speech recognition scores were 96 percent in each ear.  After 
conducting a physical examination of the Veteran, including 
pure tone testing, the examiner concluded that the Veteran 
had mild sensorineval hearing loss at 4000-8000 Hz.  The 
Veteran was found to have bilateral tinnitus, which the 
examiner opined was as likely as not related to his military 
service.  By a August 2007 rating decision, the Veteran was 
service-connected for bilateral tinnitus. 

Significantly in this case, the evidence does not show a 
current diagnosis of bilateral hearing loss that meets the 
criteria for qualification as a disability for VA purposes.  
The Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  Accordingly, service connection for 
bilateral hearing loss must be denied. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the statements of the Veteran 
asserting that he has a current hearing loss disability that 
is related to service.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Moreover, objective 
audiometric testing has significantly greater probative value 
regarding the severity of the disorder than the Veteran's own 
subjective statements.  

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of medical evidence is against the 
Veteran's claim, the Board is unable to grant service 
connection for bilateral hearing loss.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007.  This 
document discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2008 Statement of the Case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The claims file 
contains his service treatment records.  Additionally, the 
Veteran has been provided a VA examination with respect to 
his claim.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for bronchial 
asthma.  

In November 2000, prior to service, the Veteran underwent 
surgery to repair severe pectus excavatum.  In November 2001, 
he was noted to have recovered well.  That same month, his 
physician medically cleared him for enlistment with the Army, 
stating that he had no shortness of breath, chest pain, or 
fever.

 In July 2002, it was noted that the Veteran's pulmonary 
function test was slightly below normal at 77 percent with no 
significant change with exercise.  These results were 
consistent with borderline air flow obstruction.

On examination in September 2002, the Veteran was found to 
have a mild lung function abnormality, most likely related to 
his pectus deformity.  The examiner noted that the Veteran's 
lung function was essentially normal and could see no reason 
why the Veteran would not be a candidate for the Army.  He 
was accepted for active duty. 

In December 2003, the Veteran complained of difficulty 
breathing during running.  The Veteran stated that he could 
not make progress on his run time, but denied getting dizzy 
or feeling faint.  The examiner documented that the Veteran's 
lungs were clear.  The examiner also analyzed that the 
Veteran was suffering from exercise-induced asthma, and 
recommended an Albuterol inhaler.  

In each of the Veteran's post-deployment self-health 
assessments, June 2004, July 2005, and October 2006, he 
marked off that he experienced chronic cough, chest pain or 
pressure and difficulty breathing.  The Veteran also marked 
off that he was often exposed to industrial pollution, 
vehicle or truck exhaust fumes, various pesticides, and smoke 
from burning trash or feces.

In January 2005, the Veteran complained that he was having 
problems running long distances without stopping.  He further 
stated that he had problems running since joining the unit, 
and he denied any chest pain.  The examiner documented that 
the Veteran's lungs were clear.  The examiner prescribed 
Albuterol 17g before runs and a two week profile so that the 
Veteran could run at his own pace and distance.  Later that 
month, the Veteran came in for a follow-up examination and 
stated that the medicine had been working except when he ran, 
then he coughed up yellow secretions.  The Veteran was 
prescribed to use Albuterol five minutes before runs, and 
sent for chest X-rays.  After X-ray, the examiner analyzed 
that the Veteran possibly had asthma that was improved with 
use of Albuterol inhaler.  The examiner also prescribed that 
the Veteran must carry an inhaler at all times and be brought 
in if difficulty breathing occurs.  

In February 2005, the Veteran returned for a referral to a 
specialist to examine his condition.  The Veteran stated that 
he had asthma ever since he went through MEPS.  He also 
stated that the Albuterol inhaler had allowed him to breath 
much better.

In March 2005, the Veteran complained of asthma.  The record 
reflects that he was previously referred to a pulmonologist 
but had not made an appointment due to being in the field.  
The examiner noted that the Veteran had been using an inhaler 
approximately five times a week and it had improved his 
condition.  

On February 2007 separation examination, he marked off that 
he experienced asthma or any breathing problems related to 
exercise, weather, pollens, etc, wheezing or problems with 
wheezing, been proscribed or used an inhaler, and had a 
chronic cough as night.  The examiner noted that the Veteran 
had some "phlegm" that he cleared with coughs and did not 
wheeze when he ran.  Also noted was that the Veteran used an 
inhaler prior to chest surgery and in Iraq, but had not 
needed it since returning to Germany.  The examiner added 
that the Veteran had trouble passing PRT in Iraq and that he 
had an intermittent cough at night since his first 
deployment, two and a half years ago.

On April 2007 VA examination, the Veteran reported a history 
of breathing difficulties that dated back to childhood, 
including occasional wheezing, coughing, and sneezing 
episodes.  The Veteran had a history of pectus excavatum with 
surgery at age 17 for reconstruction for his sternum.  The 
Veteran stated that he had one to two episodes of chest 
tightness per week, typically at night.  The Veteran further 
noted that he used his brother's Albuterol inhaler and denied 
any acute shortness of breath, recurrent infections, 
bronchitis, or pneumonia.  The exam results noted normal 
chest wall expansion with evidence of a corrected pectum 
excavatum surgery and good air entry at the bases of the 
lungs.  There were no basal rales or rhonci noted and 
respiratory rate was 14.  The exam also noted no evidence of 
any inspiratory or expiratory wheezing.  The examiner 
diagnosed the Veteran with mild bronchial asthma and status 
post corrective surgery for pectus excavatum.  

In an April 2007 Statement in Support of Claim, the Veteran's 
mother noted that when the Veteran came home from the Army he 
was "coughing bad." 

In his October 2007 Notice of Disagreement, the Veteran also 
claimed that his asthma had worsened and that he had more 
problems breathing, especially when he was more active.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).   

The Veteran contends that his bronchial asthma was caused or 
aggravated by his service.  The Veteran is competent to 
testify as to the continuity of symptomotology capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  

Because the Veteran is competent to testify as to the degree 
of asthma that he suffered in service, and a VA examiner has 
not yet provided an opinion regarding the etiology of his 
current asthma or whether his asthma was aggravated by his 
service, the relationship between the Veteran's current 
symptomatology and that which he experienced in service 
remains unclear to the Board, and a remand for an etiological 
opinion is therefore necessary.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes that the examiner must consider lay 
statements regarding continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his bronchial asthma.  The examiner must 
review the claims file and the report 
should note that review.  The examiner 
should provide the rationale for all 
opinions.  In addition to the service 
medical records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of 
bronchial asthma after service.  The 
examiner should specifically opine as to 
the following:

a) Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's current asthma is 
etiologically related to the 
Veteran's active service, including 
his service in Iraq and Kuwait?

b) Is there clear and convincing 
evidence that the Veteran's 
bronchial asthma pre-existed 
service?  If so, is it at least as 
likely as not (50 percent 
probability or greater) that any 
bronchial asthma was aggravated or 
permanently worsened beyond its 
natural progression during his 
service.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


